Title: From James Madison to Nicholas Gilman, 4 June 1788
From: Madison, James
To: Gilman, Nicholas


Letter not found. 4 June 1788, Richmond. Gilman to John Sullivan, 12 June 1788: “A letter from Mr. Madison dated Richmond July [June] 4th contains the following observations—vizt ‘Mr. Pendleton was put into the chair without opposition—yesterday it was unanimously agreed that no general or particular question should be taken until the whole had been debated clause by Clause and the debate commenced to day. The Governor has renounced the Idea of previous amendments and will vote with us—He did it in a very handsom speech which has made a very favorable impression’ ” (Otis G. Hammond, ed., Letters and Papers of Major-General John Sullivan [3 vols.; Concord, N.H., 1930–39], III, 587).
